Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement NDEKE

AVENANT N°... A L'ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER
DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE CONCLU LE 04 Août

2011 à MONDONGO

SODEFOR 036/11, Groupement NDEKE

Préambule

Le premier bloc quadriennal comprenant les AAC 1, 2,3 et 4 est couvert par deux clauses
sociales. Ces deux clauses sont reparties entre les quatre AAC, elles sont présentées comme

suit :

“ La première clause sociale concerne le groupement NDEKE, précisément les villages
NDOMBE, MABELA NZILI, MABELA LISALA, NDEKE EPATE,
NDEKE NGOMBA, et NDEKE BODOBU repartis sur L'Assiette Annuelle de Coupe 4. Elle

MONDONGO,

MOKABI,

dispose d'un Fonds de Développement Local

33.201$

“ La deuxième clause sociale, située dans le groupement BWELA, concerne les villages
villages SAMBO, LINGOBO, EPESA, MBELO, BOBILA, BOSANGU, BOSAMBODA et
NGWAKA. Cette clause sociale qui est établie sur les Assiettes Annuelles de Coupe 1,2
et 3 dispose d'un Fonds de Développement Local prévisionnel et estimatif évalué à

140.572 $

Le titre 36/11 a un plan de gestion validé qui définit une période d'exploitation de 2011 à 2014.
Le présent avenant ainsi que la clause initiale signée le 04 Août 2011 présente des calendriers
prévisionnels basés sur cette période d'exploitation. L'année 1 du chronogramme prévisionnel
correspond à la première année indiquée dans la période de mise en œuvre du plan de gestion.

prévisionnel et estimatif évalué à

ESSINO | EMELYKUNA | ANGEALU NGUMA NGONALI | EFONGA LINDOLO MUBTAVT
MOKOBE | Dieudonné | MWANANGEL | MOMBENGA | AFUMBA | MAKPENDU  |TSHIBULA | SUNGILA
, 7. VA she
”

1/18

Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement NDEKE

Le présent avenant est conclu entre :
d’une part,
1° La communauté locale des villages MONDONGO, MOKABI, NDOMBE,MABELA

NZILIMABELA LISALA, NDEKE EPATE,NDEKE NGOMBA et NDEKE BODOBU du Groupement
NDEKE, représentée par les membres du Comité Local de Gestion « en sigle CLG »

N° Noms Fonction

01 ESIMO MOKOBE André Président

02 EMELY KUMA Dieu donné Secrétaire rapporteur

03 ANGBALU MWANANGEL Edgar Trésorier

04 NGUMA MOMBENGA André Conseiller

05 NGONZILI AFUMBA Conseiller

06 EFONGA MAKPENDU Jean Didier | Conseiller

07 LINDOLO TSHIBULA Jean Paulin | Conseiller

08 MUBIAYI SUNGILA Représentant du concessionnaire

Et d'autre part,

2° La Société de développement forestier, en sigle SODEFOR, immatriculée au registre de
commerce sous le numéro 32414-kin, ayant son siège au n° 2165, avenue des poids lourds
Lourds, commune de la Gombe, ville de Kinshasa, en République Démocratique du Congo,
représentée par Mr José ALBANO MAÏA TRINDADE, ci-après dénommée « le concessionnaire
forestier »

Entendu que :

La Société de développement forestier, en sigle SODEFOR est titulaire du contrat de
concession forestière n°036/11 du 24 Octobre 2011 issu de la conversion de la garantie
d’approvisionnement n°023/CAB/MIN/AFF-ET/03 du 04 avril 2003 jugée convertible suivant
la notification n°4866/CAB/MIN/ECN-T/15/JEB/2008 du 06/10/2008.

Conformément à l'Article 3 de l'arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
07 juin 2010 fixant le modèle d'accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

quelconque clause du présent accord ».

ESSIMO EMELY KUMA | ANGBALU NGUMA NGONZILI EFONGA
MOKOBE Dieu donné MWANANGEL MOMBENGA AFUMBA MAKPENDU

PAU | # Xl _FZ

2/18

Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement NDEKE

Les parties au présent avenant ont convenu de ce qui suit :

Article 1 de l'avenant portant sur le chapitre 1 «Dispositions générales » article 2

Extrait de l'article 2 de la clause du 04 Août 2011

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières années du contrat de concession, et se rapporte aux quatre premières assiettes
annuelles de coupe, conformément à l'article 1 de l'annexe 1 de l'arrêté n"28/CAB/MIN/ECN-
T/27/JEB/08 précité.

Extrait de l'article 2 est modifié comme suit

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières années du contrat de concession, et se rapporte à la quatrième assiette annuelle
de coupe (AAC 4), conformément à l'article 1 de l'annexe 1 de l'arrêté n"28/CAB/MIN/ECN-
T/27/JEB/08 précité.

Article 2 de l’avenant portant sur le chapitre 2 «obligations des parties » section 1
« obligations du concessionnaire », article 4 :

Extrait de l'article 4 de la clause du 04 Août 2011

Dans ce cadre, le concessionnaire forestier s'est engagé (voir compte rendu des réunions de
négociations de négociation en annexe 8), à financer à travers, le fonds de développement
(cf. article 11), au profit de la communauté locale, la réalisation des infrastructures socio-
économiques ci-après :

+ _ Construction, aménagement des routes

La communauté n'a pas prévu de route de désenclavement

-  Réfection, équipement des installations hospitalières et scolaires
Fourniture de :

- 3.000 tôles

- 82 moules à briques
Afin de procéder eux-mêmes à la construction d'écoles.

>

2 Rise pos
ESSIMO EMELY KUMA | ANGBALU NGUMA NGONZILI EFONGA LIND QT + F
MOKOBE Dieu donné MWANANGEL MOMBENGA AFUMBA MAKPENDU TSHIBULA

Ea9 | 4 X| kr le

3/18
Avenant n°.…..à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement NDEKE

Extrait de l'article 4 est modifié comme suit

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale, la réalisation des
infrastructures socioéconomiques ci-après :

+ Réfection, équipement des installations hospitalières et scolaires

- Acquisition de 2.700 tôles BWG 32
- Acquisition de 16 moules à briques

Article 3 de l’avenant portant sur le chapitre 2 «obligations des parties » section 1
« obligations du concessionnaire », article 6 :

Extrait de l'article 6 de la clause du 04 Août 2011 :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon l'un des mécanismes suivants
(6):

L affectation, chaque année et quelle que soit la zone exploitée, de 5% du total des
ristournes de manière à mutualiser les coûts récurrents se rapportant aux infrastructures
déjà réalisées sur l'ensemble de la concession ; un programme prévisionnel chiffré
d'entretien et de maintenance, sur les 4 ou 5 années à venir, des infrastructures
socioéconomiques déjà réalisées au bénéfice de l'ensemble des communautés locales et/ou
peuples autochtones riverains ayants-droit sur la concession forestière est joint en annexe
10

Extrait de l'article 6 de la clause est modifié comme suit:

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant:

- affectation, chaque année et quelle que soit la zone exploitée, de 3,3% du total des
ristournes de manière à mutualiser les coûts récurrents se rapportant aux infrastructures
déjà réalisées sur l'ensemble de la concession ; un programme prévisionnel chiffré
d'entretien et de maintenance, sur les 4 années à venir, des infrastructures
socioéconomiques déjà réalisées au bénéfice de l'ensemble de la communauté locale
riveraine ayant-droit sur la concession forestière est joint en annexe

ESSIMO EMELY KUMA | ANGBALU NGUMA NGONZILI EFONGA
MOKOBE Dieu donné MWANANGEL MOMBENGA AFUMBA MAKPENDU

ego | 4 À

4/18

Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement NDEKE

Article 4 de l'avenant portant sur le chapitre 4 « clauses diverses» section
2 « dispositions finales », article 27
Article 27 de la clause du 04 août 2011:

Le présent accord produit ses effets à la date de sa signature par les parties et
l’'Administrateur de Territoire en tant que témoin et garant de la bonne application du présent
accord.

Article 27 est complété comme suit:

Le présent accord, qui produit ses effets à la date de sa signature par les parties et
l'Administrateur de Territoire en tant que témoin et garant de la bonne application du présent
contrat, remplace et annule tout autre accord qui aurait existé entre les parties au
présent accord.

ESSIMO EMELY KUMA | ANGBALU NGUMA NGONZILI EFONGA
MOKOBE Dieu donné MWANANGEL MOMBENGA AFUMBA MAKPENDU

Pr 4 x Keu

5/18

Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,

Article 5 de l'avenant

SODEFOR, Groupement NDEKE

Il'est complété au présent avenant, l'annexe 6 relative à :

6.1 La carte de localisation des AAC

7 @egisbdpa
@ GECT

République Démocratique du Congo
Garantie d'Approvisionnement 23 /03
Sodefor Lisala

2

FORET
RESSOURCES
MANAGEMENT

ET
n

EETE ET AQU
n res

FSGON
:

77000
4

“octo

2390N

21000

o vag
— Rae
— Cours d'eau
z Assete Annuel de Coupe
| RS Asicte Amie de Coupe +
E Assate Amie de Coupe 2
EE asie ruse de Gupe3 sp |
Miss once de Coune 4 1 Bwela ae |
Ours coresson 2 Ndeke Pré er ma |
CE Po Cave Sacs 0 Févr 1)
mire ROTE ave 2v00E
ESSIMO EMELY KUMA | ANGBALU NGUMA NGONZILI EFONGA
MOKOBE Dieu donné MWANANGEL MOMBENGA AFUMBA MAKPENDU

PES

#

X

6/18

Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFCR, Groupement NDEKE

6.2 La carte de localisation des infrastructures socio-économiques

Répubique Démocrfque du Congo
@egisbapa Garantie d'Approvisionnement 23 /03 . FORET
@ CT Localisation des projets communautaires Sodefor Lisala  OKQpi € RESSOURCES
ns Groupement Nkeke He LC si

CET AAOUE ENT
n 1

peste)
Infrastructures à réaliser J
mn À Rate

# Ecepime
Q Ecosse

F2T0N
+
72900

Mabela Lisala

2 | | —corstea Z
ER Asie Anruele de Coupe L.
À | | RRassete amont se coupe à 5
ED assete anne de coe2 |
[asser ame de Coupes |
scans ce co: Source.
Dares RE
RE — Fons st Fér
a # : +
20SQVE MOVE
ESSIMO EMELY KUMA | ANGBALU NGUMA NGONZILI EFONGA

MOKOBE Dieu donné MWANANGEL MOMBENGA AFUMBA MAKPENDU TSHIBULA

et] 4] [x] ke

7/18

SUNGILA

Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement NDEKE

Article 6 de l'avenant

Il est joint au présent avenant, l'annexe 12 relative à:

12.1 La facture pro forma de tôle (BWG 32)
| © ers vovo

| QUINCAILLERIE

ESSIMO EMELY KUMA | ANGBALU
MOKOBE Dieu donné MWANANGEL

NGUMA
MOMBENGA

NGONZILI EFONGA
AFUMBA MAKPENDU

Ca
En puces
X 22

8/18
Avenant n°….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement NDEKE

12. 2 La facture pro forma de la Moule à brique

A Presse-8R/ be |,
APaUX MOULES [400$ {004

|
|

ma
VA
#
ESSIMO EMELY KUMA | ANGBALU NGUMA NGONZILI EFONGA LINDOLO MUBIAY!
MOKOBE Dieu donné MWANANGEL MOMBENGA AFUMBA MAKPENDU TSHIBULA SUNGILA

eg [XL

9/18

Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement NDEKE

Article 7 de l’avenant

Il est joint au présent avenant, l'annexe 13 relative au document régissant les conditions
d'accès négociées aux ressources financières par le CLG.

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier SODEFOR, en ses livres, un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l'entreprise et que le comité
local de gestion en assure la gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base de la
disponibilité financière dans le compte de la communauté locale et/ou peuple autochtone, à
la suite de versement des recettes trimestrielles enregistrées.

Inversement, l'entreprise/concessionnaire SODEFOR s'engage à mettre à la disposition du
comité local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées
dans le budget prévisionnel global. Des séances de travail/réunions ad hoc doivent être
organisées par les parties prenantes (comité local de gestion et entreprise/concessionnaire)
pour des clarifications nécessaires sur la gestion du fonds. Ces séances de travail sont
accompagnées des procès verbaux établis et signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons
de commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre de
chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l'entreprise/concessionnaire SODEFOR, soit par le CLG, et
dans tous les cas, des factures pro forma sont produites pour appréciations. Ainsi pour être
appliquée, elles doivent être signées par le président, le trésorier du comité de gestion et le
délégué de l'entreprise forestière.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes des
prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons d
p A É chive À A 2 : ns. , : /,
sont signés et déclinés en deux étapes de réception d'abord entre l'Entreprise €

ESSIMO EMELY KUMA | ANGBALU NGUMA NGONZILI EFONGA LINDOL
MOKOBE Dieu donné MWANANGEL MOMBENGA AFUMBA MAKPENDU TSHIBULA

Eohé W 72 DA œ

10/ 18
Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement NDEKE

Local de Gestion pour la première réception, ensuite entre le Comité de Local de Gestion et
les membres de l'équipe locale de construction.

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des
membres du CLG pour s'assurer de la qualité de la construction et du respect du
chronogramme de réalisation.

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de
désaccord au niveau du CLS et enfin par la juridiction la plus appropriée.

ESSIMO EMELY KUMA | ANGBALU NGUMA NGONZILI EFONGA
MOKOBE Dieu donné MWANANGEL MOMBENGA AFUMBA MAKPENDU

e#0 | 4 À

11/18
Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement NDEKE

Article 8 de l’avenant

L'annexe 14 de l'accord de la clause sociale est complétée par le budget prévisionnel du
fonds de développement

Budget prévisionnel du Fonds de Développement des communautés
NDEKE/ CCF 36/11 ( GA 23/03) SODEFOR - LISALA

ei Montant (US
Réalisation Lieu Unité Quantité | Unitaire (US )
$)
Fourniture moules Groupement Ndeke Moules 16 $ 10000 |$ 1600,00
Fourniture Tôles BWG 32 |Groupement Ndeke [Tôles 2700 5 11,00 | $ 29 700,00
TOTAL REALISATION $ 31 300,00
(Coût de fonctionnement des Comité Local de Gestion et de Suivi
Fonctionnement du CLG
—_—_—_—_—————_———_—_——————————" | 26% $ 800
[Fonctionnement du CLS
[TOTAL FONCTIONNEMENT {maximum 10 % Coût des travaux des infrastructures)
Coût d'entretien des infrastructures sur le reste de la durée de rotation ]
Coût d'entretien et de maintenance 3,3% $ 1101
TOTAL FONDS DE DEVELOPPEMENT 33201

Montant prévisionnel pour le Fond de Développement : $ 33201
Montant de l'avance (10% du montant des infrastructures)
pour le démarrage des travaux : $ 3130

ESSIMO EMELY KUMA | ANGBALU NGUMA NGONZILI EFONGA LINDOLO MUBIAY!
MOKOBE Dieu donné MWANANGEL MOMBENGA AFUMBA MAKPENDU TSHIBULA SUNGILA

4 2 22

12/18
Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11, SODEFOR, Groupement NDEKE

Article 9 de l'avenant

L'annexe 15 du présent avenant est complétée par le chronogramme prévisionnel de réalisation des infrastructures socio-économiques.
Expoitant forestier: SODEFOR
Titre: CCF 36/11 LISALA/Gpt NDEKE

(TABLEAU DES FLUX FINANCIERS PREMISIONNELS Année 1 Année 2 Anne 3 Année 4

TOTAL Li Li Li Le Lo Li m Le) Lo Li nm Lo T4 Li E Li Lo Li)
Montant prévisionnel du fond de développement | $ 33201 $ 830$ 820)$ 830|$ 8300]
inanoement $ 312$ 31%

ns $ 31% Î $ 31%]
[Entretien et maintenance CELL $ LL
Fonctionnement CLS+CLG ra] $ 20|$ 201$ 200$ 20]

PLANNING DE REALISATION DES INFRASTRUCTURES

ESSIMO EMELY KUMA | ANGBALU NGUMA NGONZILI EFONGA LINDOLO MUBIAYI
MOKOBE Dieu donné MWANANGEL MOMBENGA AFUMBA MAKPENDU TSHIBULA SUNGILA

Pl 72 x su |E7

13/18

Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement NDEKE

Article 10 de l'avenant

L'annexe 16 du présent avenant est complétée par

16.1 Le programme prévisionnel chiffré d'entretien et de maintenance des infrastructures
socio-économiques

Quantité Total

(Peinture des salles et du bureau

peinture ou latex 10 kg batiment  |$ 8,00

pinceaux brosses 2 $ 10,00

[main d'œuvre 2 jours batiment | $ 5,00
[Plafonnage

(contre plaqué 2 plaque dfbatiment $ 9,00

(couvre joints 0,01 m3 Olbatiment  |S$ 350,00

[main d'œuvre 1 jour batiment | S 5,00
Equipements

tableaux ES tableaux Salles Ïs

(table bancs 2 tablebanc (salles $
[Toiture

[roles 2 tôle Sofbatiment _[S  1100[$ 1100

main d'œuvre 3 jour $ 10,00
(Autres

(ciment 3 sac 2lbatiments |S 22,00

(serrure 1 | serve | batiments |$ 5,00

(chaise 1 chaise batiments |$ 10,00

paumelle porte/fenêtre 2 paumelle Olbatiments |S 2,00

jautre et divers $ 1,00

TOTAL Entretien :

Programme prévisionnel d'entretien quinquennal NDEKE, CCF 36/11 | GA 23/03)

ESSIMO
MOKOBE

EMELY KUMA
Dieu donné

ANGBALU
MWANANGEL

NGUMA
MOMBENGA

TSHIBULA

MUBIAY
SUNGILA

#

Tec

Î

14/18
Avenant n°.….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,

16.2 Budget prévisionnel de fonctionnement de CLG et CLS

Budget prévisionnel fonctionement CLG et CLS NDEKE CCF 36/11 GA 23/03)

2, Forfait papèterie [an]

“LT

SODEFOR, Groupement NDEKE

SODEFOR/LISALA

[|

U Nomprede | Nombrede | Montant | |
Rubriques | membres | réunion | jetons | Total
Leon D
CLG 6 $ 100$ 3200
cs ET

Pa
CL $ 0 6
TRE EE —
CLS $
ESSIMO EMELY KUMA | ANGBALU NGUMA NGONZILI EFONGA LINDOLO MUBIAY!
MOKOBE Dieu donné MWANANGEL MOMBENGA AFUMBA MAKPENDU TSHIBULA SUNGILA

PPT

(2

œ

Tec

À

15/ 18

Article 11 de l’avenant

Il est complété par le présent avenant, l'annexe 17 qui indique le trajet concerné au titre des
modalités de transport des personnes et des biens.

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire
forestier, SODEFOR, s'engage à faciliter l'embarquement à bord de ses moyens de transport
d'un nombre limité des personnes rattachées aux villages du groupement NDEKE

Ce transport est accordé à titre gratuit. Il sied de rappeler que les véhicules et les unités
flottantes ne sont pas préparés au transport de passagers et ne détiennent ni de conditions
ni d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions d'ordre pratique
liées au respect du tonnage et aux impératifs sécuritaires, il a été convenu de limiter ce
transport à 15 personnes par ponton, selon les dispositions suivantes :

Y Ces personnes sont préalablement enregistrées par une personne désignée par le
comité local de gestion. Cette désignation fera l'objet d'un échange de courrier entre
le comité local de gestion et l'entreprise. La personne désignée remet à chaque
personne enregistrée une note attestant qu'elle a été autorisée de voyager à bord
des moyens de transport du concessionnaire forestier.

Y Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît
que la Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du
voyage, y compris lors de l'embarquement et le débarquement.

Chaque passager peut transporter avec soi une charge ne dépassant pas le poids
de cinq sacs de manioc soit 250 kg. Une fois à bord, le passager est le seul
responsable de la surveillance de ses biens, ce qui vaut dire que le concessionnaire
forestier ne peut pas être tenue responsable en cas de perte ou disparition.

Ÿ_ La facilité de transport ne peut pas être confondue à la prise en charge par la société.
De ce fait, toute personne à qui cette facilité a été accordée, libère le bateau dès
l'arrivée à destination pour un en droit de sa convenance.

La facilité de transport est accordée entre l'embarcadère du chantier de coupe des AAC et le
siège de SODEFOR à Lisala. La facilité est également accordé entre le siège de SODEFOR à
Lisala et KINSHASA mais pour un transport maximum de 15 personnes par ponton toutes
concessions confondues. L'ordre de priorité est basé sur l'enregistrement des demani

ESSIMO EMELY KUMA | ANGBALU NGUMA NGONZILI EFONGA LINDOLO MUBIAY!
MOKOBE Dieu donné MWANANGEL MOMBENGA AFUMBA MAKPENDU TSHIBULA SUNGILA

gai UD | 4 K pe 40

16/18

Avenant n°….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement NDEKE

Ainsi convenu entre les parties, le présent avenant n°....est établi en 5 exemplaires

originaux et remis à chacune des parties, à l'Administrateur du territoire, à l'Administration

forestière provinciale et à l'Administration centrale des forêts pour son annexion aux clauses
sociales signées en date du 04 Août 2011 à MOMBONGO.

FaitaNOEKE..BaDeBU...le 24.1.26.120.42

Pour la signature, Les membres du Comité Local de Gestion

N° E Fonction Signature
ESIMBO MOKOBE André

02 EMELY KUMA Dieudonné
03 ANGBALU MWANANGEL Edgar
NGUMA MOMBENGA André

NGONZILI AFUMBA

EFONGA MAKPENDU Jean Didier
LINDOLO TSHIBULA Jean Paulin
MUBIAYI SUNGILA

17/18
Avenant n°….à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°036/11,
SODEFOR, Groupement NDEKE

Pour le Visa, les membres du Comité local de Suivi

LIBWELO MATAMOPOTI Roger
MOGALA ENZINGA Jérôme

| MBEMBE MONDONGA
| MASOLO NZOLI Félicien
05 NDOMBO MASIMO Patrice

06 ESIMBO MOMBONGO

07 LINDO MONGBONGO Antoine

08 NGOMBO MELE J. Lambert
09 MAMPUYA MALELA

Pour L'Administrateur du Territoire

[_ 2e
LES 2 A

Noms Fonction
Re&cR Li EwELo NTATR ÀT

LOUE

UT

LD
PROD
Eee

ESSIMO EMELY KUMA | ANGBALU NGUMA NGONZILI
MOKOBE Dieu donné MWANANGEL MOMBENGA AFUMBA

PLAN SE PSE:

18/18

LonPre PEN M ME CA LR EN dE MANATRE ie |
ÉlavenwAnT n° À L/ ACCORÀ CENFNPUART LA
CLAUIE SOALE AV CAMER MA CHARGES Ju NT
RAT dE CENCESNEN PRRENERE CoNClube rr
So AREA NGC Te SOlEFER € LE € Ru Pere

É / KE «+

eva tite L Viuyt-umibne Tour
ae art Tin SE nus tuners
Bed Bu à even pritet NetLE | Tonritoi re de Litln
Véte dd L'eeuetur | Perte t Au La Le
; ka ve ke Xt Av at me À a € Raur
HER an ot Let (ou A & lendorys
mutre GobEpoR et M Broupeut NÈEkEe ,
Lun PReurden got Conduite pau Le ere

das RES ds N fe ht

se BA re ls Chaurt, fo.
Rat PRE E Gt Réuron : Ra, veu,

dun eLE ke \ du CUS Et Ro pre tuto

Ro

e

du Dornnte LV our mn VE SoeseR À

e

? roots rat «|

LAS A /0Pe Ha

TSEA FRA
Jensouço | FT |

0 g NdzQ loue — FR
| CL ronde D. |
| L y 2 w
| oz bonso-nagino CLS Welehe- 20 do bn

Los

ay WNA Levduul | sa/ekG  |P01-200a60 se |
SSII LO AN ALES, CA°G T NoWdk = |

Mer do Rx Met pren D EartRibe ion +
M BatekolLk & Ru rt Lout À NS]
R Re. Blurton tn ik & ve ppe LT pee el

AR Rappel mat REG au kits 2 ar | oh

NN ARE à ne Lodel ve
te Frot AA Ad Gen “à EX et du
Ken eu & ke Cr fou eu Send

RAT Eoh. PO 32 ER A PR Prix Lune re te

Ce .. sa Era Te L

3 EC ds eu *33 1 x 3%3 L.

D A Po dou Lave act 28% |
81-3006 x A, à _ êvo BR

FU A. Qt de te LÈSS go
: ue ReR RE ST BR
Bit d = 4 30 $ E Bo D + |
Le budget ot egktloe, SET:

— 3—

Grovt do Se Re ve de Lragést vera

D ED Ra ae LA mue 4 Lt PE
SR AT EE de 2a Part gtun
ds ve | a ES  Lerlbrie ent ee ST +
arret o3 | du SX LS Lt tu
Jet en a Re Li M on dE FER ren a de.
Pa CRE pat) qui v Dmiéttin ne Vite par
era # Lx Chant Weil Fee

 , LA à Vodibu, ês a rec à GILe13
Pour kr Ctt Pour La Lentéion
AJ Es # Ro ANGRE HR ER 6 tx .

Q)EMEZ7 Fo LEE BATE RS L@
3)AWNGE? AU -COSPED

BRers,
en À = Peur ra entr

À Wéohwo tele ©
M MoG4LA ie À eu AA EE re lat

AABernwo Nondoi & Æ
g)NDoU 80 nano Tentes tes A nrire

Pour La Fan À tE Mons Letal

PA Ft RBel ENE

« Vente t de DE Ronwson de Sam br Ryan
pre - dd u® TL raccard Envy Hi LEal

Lt A LouteNNeun L'ère Couc

don à Mentenae entre La (obereR at À Etrou pénul

Lente der

NAS

E
Lt am mad. Tite, Le Mia H{bon
Ex un de ae Put Time. Gnt Munion
du Le care part RELE, Temitoir di
tEbuabun | Upon Lun RIA-
Eau “pee du er PRE Le euh

LEE U Re GARE SA ESS NDELE.

Jrovai ts E sn

Ne NS Bei f - Non, | GA Psveñanu [Sjumtur,

A | A0 pare fa - KA FLE Gerprenr | tx rérerege FA E.
PA Linda PRES PER ONLE ER JEkE BV Gand RES
gene Le-NPCBUES ALEKE - 80 LE 2
te 112 0 -[1e a Al: nude NdoHBd 1e
ENcREnGA - BERT y nt ndenc-wpnss | 3
RAS © - Monde k | capita base _WGo je
PT Ft -Aformsa-

Pblisete - L3l

Re els

__| AGanko_-likaaz-

E | Ha

AR

floxenk, - Likoka

nousour n- arpaci

[7 L8 7 fi 4

AS

FEeln - €, NGC

al Ze
n DA

ra

22 AL  & | > POLE e—.
AXA — Mokoko CARRE ke eNDoMÈE ee.

CAPI À

| MABELE : Mail.

CHET qe P. EN VIR.

MAWEMO

| e- —3- .
= no do à del ets Pat) A
Qupben TRartae).
Re Lea 0 cptant ds bo ta Jo Heu des dt -
JEVÈL Et de ‘ P
Da te bion do Re RRomnr du Butesl 2? U-
Eanrniut eu !
— row 8 Xt 5
D wovbi & Li |

€ gerent
aa herbe SR FT

acquit Een do de Al ‘ue 32R cu #
D et PPS A
Pr ATEN eoik Dtse Y MI n ‘
de Poux teen,
Le Houx RULARELE ds Vs Ku Lots “
vx RER 3E 7 du FL 35/8 ot Aidot f ):
se ax de Routeur t ER &t CUT

& dv |
SR RE & db de QE Lt hi ré

Lis Dub des Loco, , -
De nRtune arr bg Pour Vs da Rs re

3) Abou USA À NAN @ BA N Bin

PEL , Q |
y ontore A, -
Noel J
HhANtTES DEP 1

DENMARK
: Le D ithien du Fou _
Î Met Pate ERA Dre

SSuvole @UL

(ur LA act hrhlen For _
ÈR res

ES k

De. Fes a N&r ANT NE -

Ge ERULATA Tor «ec A LE
L' RPTNT Potalæ PAbe/ enG):
LR Ed evutur

